United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2431
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Deborah Silvey-Rhodes,                   *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: November 5, 1997
                                Filed: November 13, 1997
                                    ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Deborah Silvey-Rhodes appeals the sentence imposed on her by the district court
following the revocation of her supervised release, arguing reversal is required because
the court failed to grant her allocution prior to imposing her revocation sentence, in
violation of Federal Rule of Criminal Procedure 32 and her constitutional right to due
process. We vacate her sentence and remand for resentencing.

       Silvey-Rhodes previously pleaded guilty to bank fraud, in violation of 18 U.S.C.
§§ 1344 and 2, and the district court later sentenced her to 24 months imprisonment and
three years supervised release, and ordered her to pay restitution. While Silvey-Rhodes
was serving the supervised-release portion of her sentence, the district court issued
anarrest warrant against Silvey-Rhodes for allegedly violating conditions of her
supervised release. At the revocation hearing, after the government presented testimony
as to the alleged violations, the court addressed Silvey-Rhodes personally, asking
whether she understood the allegations against her constituted violations of the
conditions of her supervised release; Silvey-Rhodes responded, “Yes, Your Honor.”
Later in the proceeding, the government asked the court to depart upward from the
recommended Guidelines range and defense counsel argued in opposition to an enhanced
sentence. After revoking Silvey-Rhodes&s supervised release, the court departed
upward and sentenced her to 24 months imprisonment and one year supervised release.

       In light of our disposition in United States v. Ronald A. Patterson, Nos. 97-
2216/2218, filed this same date, we vacate Silvey-Rhodes&s sentence and remand for
resentencing, because the district court failed to afford Silvey-Rhodes the opportunity
for allocution prior to imposing sentence, and this omission by the court was not
harmless error.

      Accordingly, we vacate Silvey-Rhodes&s sentence and remand for resentencing.1




      1
       We do not reach the merits of Silvey-Rhodes&s claim that the district court
improperly delegated its sentencing authority to the probation office to determine the
schedule of restitution installment payments, because she could have raised this issue
in an appeal from the originally imposed sentence, but did not. See United States v.
Kress, 58 F.3d 370, 373 (8th Cir. 1995).

                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-